32 N.Y.2d 890 (1973)
In the Matter of King Road Materials, Inc., Appellant,
v.
Town Board of the Town of Rotterdam, Respondent.
Court of Appeals of the State of New York.
Argued April 26, 1973.
Decided May 31, 1973.
Robert S. Stewart for appellant.
George V. Palmer, Town Attorney (Sebastiano P. Occhino of counsel), for respondent.
Louis J. Lefkowitz, Attorney-General (Ruth Kessler Toch and Grace K. Banoff of counsel), amicus curiae.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed, with costs (see Mobil Oil v. Incorporated Vil. of Roslyn Harbor, 69 Misc 2d 79, 83). The only questions raised and reached on this appeal concern the applicability of section 1684 of the Vehicle and Traffic Law and the determination of the Appellate Division treating the proceeding as an action for declaratory judgment.